UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-22363 SteelPath MLP Funds Trust (Exact name of registrant as specified in charter) 2100 McKinney Avenue, Suite 1401 Dallas, TX 75201 (Address of principal executive offices) (Zip Code) Gabriel Hammond SteelPath Fund Advisors, LLC 2100 McKinney Avenue, Suite 1401 Dallas, TX 75201 (Name and address of agent for service) Registrant's telephone number, including area code: (214) 740-6040 Date of fiscal year end: November 30 Date of reporting period: May 31, 2012 Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). TABLE OF CONTENTS SteelPath MLP Funds Page Letter to Shareholders 1 Schedules of Investments Select 40 Fund 3 Alpha Fund 4 Income Fund 5 Alpha Plus Fund 6 Statements of Assets and Liabilities 7 Statements of Operations 8 Statements of Changes in Net Assets 9 Statements of Cash Flows 13 Financial Highlights Select 40 Fund 14 Alpha Fund 14 Income Fund 16 Alpha Plus Fund 16 Notes to Financial Statements 18 Expense Example 26 Other Information 28 Approval of Investment Advisory Agreements 29 Privacy Policy 33 LETTER TO SHAREHOLDERS To Our Shareholders: We thank you for investing with SteelPath MLP Funds. We would like to share our thoughts on the six-month period ended May 31, 2012. The Master Limited Partnership (MLP) space ended last year on a good note as European-related fears subsided. However, similar concerns have reemerged since and once again have impacted the sector. Further, recent weakness has impacted the MLP and broader energy sectors relatively more than the broader markets. MLPs, as measured by the Alerian MLP Index (AMZ)1, provided a simple2 price loss of 0.9% for the first half of the 2012 fiscal year. This performance came in behind the 5.1% gain posted by the broader markets using the S&P 500 Index3 as a proxy. After including distributions or dividends paid, MLPs provided a 2.0% total return, making up some valuable ground compared to the 6.2% total return generated by the S&P 500 Index. The sector closed the semi-annual period with a 6.6% yield versus the 6.4% yield at the end of the last fiscal year as distribution growth was generally ahead of price performance which pushed the Index’s yield modestly higher. Macro Review Once again, MLP large-cap names outperformed the small- and mid-cap peer groups during the period. More specifically, those names able to tout aggressive near-term distribution growth potential, either through acquisition activity or accretive new build project slates, typically outperformed those names with slower near-term distribution growth expectations. However, large-cap outperformance for the six month period was not as pronounced as experienced during 2011. Note, the market-cap, float adjusted AMZ Index loss of 0.9% for the semi-annual period was only slightly better than the 1.9% loss derived from an equal-weighted4 performance measure of the same constituents. The bottom quartile of performance was represented by the Coal and Propane sub-sectors. These sub-sectors were plagued by a particularly warm winter which meant less coal and propane was needed for power generation and heating homes. Further, secondary equity issuances over the first half of the year were relatively robust once again. Secondary equity issuances have historically pressured stock performance, all else being equal. Outlook Potential price performance for the remainder of the year will likely be driven, in part, by those factors influencing the broader markets and, more particularly, the broader energy markets. Risks to the broader markets remain focused on the Eurozone and the potential for a greater than expected slow-down of the Chinese economy. Though most energy infrastructure MLPs have little to no margin exposure to commodity prices, the MLP sector tends to reflect heightened correlation to the broader energy markets during periods of market turbulence. More recently, lower oil and natural gas liquids (NGLs) prices have been putting some downward pressure on the more commodity-exposed MLP sub-sectors. We continue to believe most infrastructure MLPs with primarily fee-based or fee-like margins should experience little business impact from these broader market gyrations. However, price performance has been and may likely continue to be impacted. Additionally, it is important to note some MLPs, such as upstream MLPs, that drill for and produce crude oil and natural gas, as well as those MLPs with natural gas processing assets can have margin exposure to commodity prices. We seek to limit the potential impact of commodity price changes on our portfolios through rigorous risk assessment of portfolio holdings with the goal of limiting exposure to those names that might be forced to suspend or lower distribution rates in downside commodity price cases. Though investors will likely continue to allocate and reallocate across equity and fixed income asset classes in reaction to emerging events in the global markets and, therefore, will likely sustain a pattern of heightened market volatility, we believe midstream infrastructure MLPs will do what they do best – generate stable and even growing cash flows sufficient to pay and grow distributions to investors. This business growth is supported by the demand for midstream infrastructure such as pipelines and terminals. Currently, NGL and crude oil logistical assets are experiencing particularly elevated demand. Importantly, we believe demand for these services should be resilient as these infrastructure needs are driven by advancements in drilling technologies rather than a specific outlook for the broader economy. May 31, 2012 1 Finally, we believe the majority of names in the sector may continue to offer very healthy underlying fundamentals at attractive valuations. Yield spreads have widened substantially over this period, with the AMZ Index’s spread to the 10-year Treasury at 505 basis points5 as of May 31, 2012 versus a normalized historical average of 288 basis points (an average based on a time series that dates back to 2000 but excludes the outlier years of 2008 and 2009). Other valuation metrics, such as EV/EBITDA6 and Price/DCF7, have also fallen below historical averages. Perhaps more importantly, MLP capex8 budgets continue to expand as infrastructure growth opportunities related to burgeoning shale play production remain abundant. Such “organic” growth opportunities combined with our expectation for continued acquisition of existing assets underlies our distribution growth expectations. We sincerely appreciate your trust and continued confidence in SteelPath. Gabriel Hammond President This material is not authorized for use unless accompanied or preceded by a prospectus. Past performance is no guarantee of future results. The investment return and the principal value of an investment will fluctuate and shares, when redeemed, may be worth more or less than their original cost. Total returns of the Fund current to the most recent month-end can be obtained by visiting our website at www.steelpath.com. 1 The Alerian MLP Index is a composite of the 50 most prominent energy Master Limited Partnerships that provides investors with an unbiased, comprehensive benchmark for this emerging asset class. The index, which is calculated using a float-adjusted, capitalization-weighted methodology, is disseminated real-time on a price-return basis (AMZ). It is not possible to invest directly in an index. Performance information provided for the Alerian MLP Index is not indicative of the performance of the SteelPath Funds. 2 Simple return reflects Index performance without including the impact of distributions/dividends. A simple return is also referred to as price return or price appreciation. Total return reflects Index performance including the impact of distributions/dividends. 3 The S&P 500 Index is an unmanaged index of common stocks that is frequently used as a general measure of stock market performance and typically does not include fees and expenses. It is not possible to invest directly in an index. 4 Equal-weighted basis refers to a type of weighting that gives the same weight, or importance, to each stock in an index. The smallest companies are given equal weight to the largest companies in an equal-weight index. This allows all of the companies to be considered on an even playing field. 5 Basis points refers to a unit that is equal to 1/100th of 1%, and is used to denote the change in a financial instrument. The basis point is commonly used for calculating changes in interest rates, equity indexes and the yield of a fixed-income security. The relationship between percentage changes and basis points can be summarized as follows: 1% change 100 basis points, and 0.01% 1 basis point. 6 Enterprise Value (EV) is a measure of a company’s value, often used as an alternative to straightforward market capitalization. Enterprise value is calculated as market cap plus debt, minority interest and preferred shares, minus total cash and cash equivalents. Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA) is an indicator of a company’s financial performance. EBITDA is essentially net income with interest, taxes, depreciation, and amortization added back into the calculation. EBITDA can be used to analyze and compare profitability between companies and industries because it eliminates the effects of financing and accounting decisions. 7 Distributable cash flow (DCF) is generally calculated as earnings before interest, taxes, depreciation and amortization (EBITDA) plus non-cash losses, minus interest expense, maintenance capital expenditures, and non-cash gains. 8 Capital Expenditure (capex) funds are used by a company to acquire or upgrade physical assets such as property, industrial buildings or equipment. This type of outlay is made by companies to maintain or increase the scope of their operations. 2 SteelPath MLP Funds Semi-Annual Report SCHEDULE OF INVESTMENTS May 31, 2012 (Unaudited) SteelPath MLP Select 40 Fund Description Shares Fair Value Master Limited Partnership Shares — 97.3% Coal — 4.4% Alliance Holdings GP LP $ Alliance Resource Partners LP Natural Resource Partners LP Rhino Resource Partners LP 1,766,419 Total Coal Exploration & Production — 1.4% EV Energy Partners LP Linn Energy LLC 4,857,875 Total Exploration & Production Gathering/Processing — 19.1% Chesapeake Midstream Partners LP Compressco Partners LP Copano Energy LLC Crosstex Energy LP DCP Midstream Partners LP Exterran Partners LP MarkWest Energy Partners LP Regency Energy Partners LP Targa Resources Partners LP Western Gas Partners LP 21,474,299 Total Gathering/Processing Natural Gas Pipelines — 29.1% Boardwalk Pipeline Partners LP El Paso Pipeline Partners LP Energy Transfer Equity LP Energy Transfer Partners LP Enterprise Products Partners LP ONEOK Partners LP Spectra Energy Partners LP TC Pipelines LP Williams Partners LP 32,789,800 Total Natural Gas Pipelines Petroleum Transportation — 40.3% Buckeye Partners LP Enbridge Energy Partners LP Genesis Energy LP Global Partners LP Holly Energy Partners LP Magellan Midstream Partners LP Martin Midstream Partners LP NuStar Energy LP NuStar GP Holdings LLC Oiltanking Partners LP Plains All American Pipeline LP Sunoco Logistics Partners LP Tesoro Logistics LP TransMontaigne Partners LP 5,686,410 Total Petroleum Transportation Shipping — 3.0% Teekay LNG Partners LP $
